                  SUPPLEMENTAL CIVIL COVER SHEET
           FOR CASES REMOVED FROM ANOTHER JURISDICTION

This form must be attached to the Civil Cover Sheet at the time the case is filed in the
United States District Clerk’s office.

                       Additional sheets may be used as necessary.

1.    Style of the Case:

Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counter claimant(s),
Crossclaimant(s) and Third party Claimant(s) still remaining in the case and indicate their
party type. Also, please lists the attorney(s) of record for each party named and include
their bar number, firm name, correct mailing address, and phone number (including area
code).

Party                              Party Type Attorney(s)
Lisa Gutierrez                     Plaintiff  David W. Dow
                                              Jennifer L. Ghidotti
                                              Dow Law Office
                                              3104 E. Camelback #281
                                              Phoenix, Arizona 85016
                                              (480) 776-5039

City of Phoenix                    Defendant Kathleen L. Wieneke, #011139
                                             Christina Retts, #023798
                                             Wieneke Law Group, PLC
                                             1095 West Rio Salado Parkway, #209
                                             Tempe, Arizona 85281
                                             (602) 715-1868
Sean Pena                          Defendant John T. Masterson, #007447
                                             Jones, Skelton & Hochuli, PLC
                                             40 N. Central Avenue, Suite 2700
                                             Phoenix, Arizona 845004
                                             (602) 263-1700


2.    Jury Demand:

Was a Jury Demand made in another jurisdiction?        Yes

If “yes,” by which party and on what date?      Plaintiff on June 18, 2021

3.    Answer:

Was an Answer made in another jurisdiction?     No

If “yes,” by which party and on what date?      N/A
4.      Served Parties:

The following parties have been served at the time this case was removed:

Party                            Date Served                  Method of Service
City of Phoenix                  June 29, 2021                Process Server
Sean Pena                        July 6, 2021                 Process Server

5.      Unserved Parties:

The following parties have not been served at the time this case was removed:

Party                                            Reason Not Served
N/A

6.      Nonsuited, Dismissed or Terminated Parties:

Please indicate changes from the style of the papers form another jurisdiction and the
reason for the change:

Party                                            Reason for Change
N/A

7.      Claims of the Parties:

The filing party submits the following summary of the remaining claims of each party in
this litigation:

Party                                            Claims
Plaintiff                                        42 USC §1983-14th Amendment;
                                                 Substantive Due Process; Excessive
                                                 Force; Unlawful Seizure; Sexual
                                                 Misconduct; Sexual Harassment

Pursuant to 28 U.S.C. § 1446(a) a copy of all process, pleadings, and orders served
in another jurisdiction (State Court) shall be filed with this removal.
